Name: Commission Regulation (EEC) No 108/84 of 16 January 1984 suspending advance fixing of the import levy for barley
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 84 Official Journal of the European Communities No L 14/25 COMMISSION REGULATION (EEC) No 108/84 of 16 January 1984 suspending advance fixing of the import levy for barley Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temporarily suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (l), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the second subparagraph of Article 15(7) thereof, Whereas Article 1 5 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger that, if existing arrange ­ ments are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions ; Article 1 Advance fixing of the import levy for barley falling within heading No 10.03 of the Common Customs Tariff is suspended from 17 to 19 January 1984 inclu ­ sive. Article 2 This Regulation shall enter into force on 17 January 1984. This Regulation shall be binding m its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . P) OJ No L 164, 14. 6 . 1982, p. 1 .